UNDERLYING FUNDS TRUST THIRD AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of the 27th day of April, 2009, to the Fund Accounting Servicing Agreement, dated as of April 28, 2006, as amended April 12, 2007 and April 21, 2008 (the “Agreement”), is entered into by and among Alternative Investment Partners, LLC, a Delaware limited liability company (the “Adviser”), Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Adviser, the Trust and USBFS have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to change the name of certain funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALTERNATIVE INVESTMENT PARTNERS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ Kristina Labermeier By: /s/ Michael R. McVoy Printed Name:Kristina Labermeier Printed Name: Michael R. McVoy Title:Vice President/CCO Title: Executive Vice President UNDERLYING FUNDS TRUST By:/s/ Kristina Labermeier Printed Name: Kristina Labermeier Title:Vice President/CCO 1 Exhibit A to the Underlying Funds Trust Fund Accounting Servicing Agreement Separate Series of Underlying Funds Trust effective March 6, Name of Series Arbitrage – 1 Portfolio (f/k/a Convertible Bond Arbitrage - 1 Portfolio) Income
